


109 HR 6262 IH: Special Agent Scott K. Carey Public

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6262
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mrs. Kelly introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide increased benefits for public safety officers
		  disabled in the line of duty, and for the spouses and children of public safety
		  officers killed or disabled in the line of duty, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Special Agent Scott K. Carey Public
			 Safety Officer Benefits Enhancement Act.
		IEducational
			 assistance to officers disabled in the line of duty
			101.Basic
			 eligibilitySection 1212(a)(1)
			 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796d–1(a)(1)) is amended—
				(1)by striking
			 a dependent and inserting an eligible dependent;
			 and
				(2)by striking
			 education and all that follows through the period at the end and
			 inserting education..
				102.Applications;
			 ApprovalSection 1213 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796d–2) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 the dependent each place it appears and inserting the
			 applicant; and
					(B)by striking
			 the dependent’s each place it appears and inserting the
			 applicant’s; and
					(2)in subsection (c),
			 by striking a dependent and inserting an
			 applicant.
				103.Retroactive
			 benefitsSection 1216(a) of
			 the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C. 3796d–5(a)) is amended to read as follows:
				
					(a)Retroactive
				eligibilityNotwithstanding any other provision of law, but
				subject to the limitations of this subpart, an eligible dependent of a public
				safety officer shall be eligible for assistance under this subpart if such an
				officer—
						(1)dies in the line
				of duty on or after January 1, 1978; or
						(2)becomes permanently and totally disabled as
				the direct result of a catastrophic injury sustained in the line of duty on or
				after January 1,
				1978.
						.
			104.DefinitionsSection 1217 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796d–6) is amended by adding at the end the
			 following new paragraphs:
				
					(4)The term
				eligible dependent means—
						(A)any public safety
				officer who is eligible to receive benefits under section 1201(b);
						(B)the child of any public safety officer who
				is described in section 1201(a), or who is eligible to receive benefits under
				section 1201(b); and
						(C)the spouse of any
				public safety officer described in subparagraph (B) at the time of such
				officer’s death or on the date of such officer’s totally and permanently
				disabling injury.
						(5)The term
				public safety officer includes—
						(A)any public safety
				officer described in paragraph (9) of section 1204; and
						(B)any other
				individual who is employed by any Federal, State, county, or local agency and,
				as a result of such employment, is—
							(i)empowered by law
				to conduct an investigation of or to make an arrest for a felony offense;
				or
							(ii)authorized by law
				to prosecute or participate in the prosecution of a felony
				offense.
							.
			IISurvivor
			 Pensions
			201.Survivor
			 pensionsPart L of the Omnibus
			 Crime Control and Safe Streets Act of 1968 is further amended by adding after
			 section 1218 (42 U.S.C. 3796d-7) the following new subpart:
				
					3Survivor
				Pensions
						1221.Survivor
				pensions establishedIn any
				case in which the Bureau is required to pay a benefit under section 1201(a),
				the Bureau shall also pay an annual pension to one or more survivors of the
				deceased public safety officer in accordance with this subpart.
						1222.Payments to
				beneficiaries
							(a)Beneficiaries
				determinedAn annual pension
				under this subpart shall be paid to one or more survivors of the deceased
				public safety officer as follows:
								(1)If there is a
				surviving spouse of such officer, a pension equal to 80 percent of the
				applicable amount under
				section 1223(a), paid to the surviving
				spouse.
								(2)If there is no
				surviving spouse, but—
									(A)there is one surviving child of such
				officer, a pension equal to 20 percent of the applicable amount under
				section 1223(a), paid to that surviving
				child;
									(B)there are two surviving children of such
				officer, a pension equal to 35 percent of the applicable amount under
				section 1223(a), paid to the children in
				equal shares;
									(C)there are three surviving children of such
				officer, a pension equal to 50 percent of the applicable amount under
				section 1223(a), paid to the children in
				equal shares; or
									(D)there are four or more surviving children
				of such officer, a pension equal to 60 percent of the applicable amount under
				section 1223(a), paid to the children in
				equal shares.
									(3)If there is no
				surviving spouse or surviving child, but—
									(A)there is one surviving parent of such
				officer, a pension equal to 20 percent of the applicable amount under
				section 1223(a), paid to that parent;
				or
									(B)there are two surviving parents of such
				officer, a pension equal to 40 percent of the applicable amount under
				section 1223(a), paid to the parents in
				equal shares.
									(4)If none of the above, a pension equal to 20
				percent of the applicable amount under
				section 1223(a), paid—
									(A)in the case of a
				claim made on or after the date that is 90 days after the date of the enactment
				of this subparagraph, to the individual designated by such officer as
				beneficiary under this subpart in the officer’s most recently executed
				designation of beneficiary on file at the time of death with such officer’s
				public safety agency, organization, or unit, provided that such individual
				survived such officer; or
									(B)if there is no individual qualifying under
				subparagraph (A), to the individual
				designated by such officer as beneficiary under such officer’s most recently
				executed life insurance policy on file at the time of death with such officer’s
				public safety agency, organization, or unit, provided that such individual
				survived such officer.
									(b)Payable for
				LifetimeAn annual pension or share of a pension under this
				section shall be paid for the lifetime of the beneficiary, without regard to
				the marital status or any other status of the beneficiary.
							1223.Pension
				amount
							(a)Amount used to
				determine annual pensionThe amount used to determine the amount
				of an annual pension under this subpart shall be the greater of the
				following:
								(1)The annual base salary of the officer at
				the time of the officer’s death, adjusted in accordance with
				subsection (b).
								(2)$60,000, adjusted in accordance with
				subsection (b).
								(b)Cost of living
				adjustmentsOn October 1 of each fiscal year beginning after the
				effective date of this subpart, the Bureau shall adjust the amounts used to
				determine the amount of an annual pension under this subpart immediately before
				such October 1 under
				subsection (a), to reflect the annual
				percentage change in the Consumer Price Index for All Urban Consumers,
				published by the Bureau of Labor Statistics, occurring in the 1-year period
				ending on June 1 immediately preceding such October 1.
							1224.DefinitionNotwithstanding paragraph (3) of section
				1204, for the purposes of this subpart the term child means any
				natural, illegitimate, adopted, or posthumous child or stepchild of a deceased
				public safety officer.
						.
			IIIPublic safety
			 officer scholarships
			301.Public Safety
			 Officer Scholarships
				(a)In
			 general
					(1)Scholarship
			 awardsThe Secretary of Education is authorized to award a Public
			 Safety Officer scholarship, in accordance with this title, to—
						(A)any eligible
			 applicant who is attending, or who has been accepted for attendance at, any
			 eligible institution providing instruction for one or more grades of
			 kindergarten, elementary school, or secondary school; and
						(B)any eligible applicant who is enrolled, or
			 has been accepted for enrollment, as a full-time or part-time postsecondary
			 student in any eligible institution providing a degree-granting program for one
			 or more postsecondary degrees.
						(2)ApplicationTo receive a scholarship award under this
			 title, an eligible applicant shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the Secretary may
			 require. Such an application shall be accompanied by a certification from the
			 head of the public safety agency, organization, or unit that employed the
			 public safety officer by reason of whom the applicant is claiming eligibility,
			 certifying that such officer is a deceased or disabled officer, as defined in
			 paragraph (1) of section 305.
					(b)Maximum
			 award
					(1)Elementary and
			 secondary awardsFor any academic year, the maximum amount of a
			 scholarship award under this section for a kindergarten, elementary school, or
			 secondary school student shall not exceed the lesser of the following:
						(A)The average per
			 pupil expenditure for elementary and secondary education of the local
			 educational agency for the geographic area in which the eligible applicant
			 resides.
						(B)The actual cost to
			 the student for attendance at the school, including expenses such as tuition,
			 fees, books, transportation costs, and other related expenses, as determined by
			 the Secretary.
						(2)Postsecondary
			 awardsFor any academic year, the maximum amount of a scholarship
			 award under this section for a postsecondary student shall not exceed the
			 lesser of the following:
						(A)The average cost of
			 attendance (as defined in section 472 of the Higher Education Act of 1965  (20 U.S.C.
			 1087kk)), at a State university in the State in which the student resides, for
			 a State resident carrying the same academic workload as the student, with the
			 same number of dependents as the student, and residing in the same type of
			 housing as the student.
						(B)The actual cost of attendance (as defined
			 in section 472 of the Higher Education Act of
			 1965 (20 U.S.C. 1087kk)) of such student.
						(c)Award
			 periodThe maximum duration of each scholarship award under this
			 title—
					(1)for a
			 kindergarten, elementary school, or secondary school student, shall be the
			 period of time normally required for the completion of a high school diploma by
			 a student in the grade that the recipient is in at the time the award
			 commences, as determined by the Secretary; and
					(2)for a
			 postsecondary student, shall be the lesser of—
						(A)the time actually
			 required by the student to complete the course of study for which the student
			 is receiving the scholarship award under this title;
						(B)6 years, in the
			 case of a student enrolled in undergraduate studies; or
						(C)3 years, in the
			 case of a student enrolled in postgraduate studies.
						(d)NotificationThe
			 Secretary shall notify the applicant and the eligible institution of the
			 applicant’s selection for receipt of a scholarship award under this title, and
			 the conditions pertaining to scholarship award eligibility and
			 continuance.
				(e)Fiscal
			 agentThe Secretary shall, if practicable, use eligible
			 institutions as fiscal agents for the payment of scholarship awards.
				302.Additional award
			 requirementsA student awarded
			 a scholarship under this title shall demonstrate to the satisfaction of the
			 Secretary, as a condition for initial receipt of such award and periodically
			 thereafter as a condition for its continuation, that the student is—
				(1)maintaining
			 satisfactory progress in the course of study the student is pursuing—
					(A)in the case of a
			 kindergarten, elementary school, or secondary school student, as such
			 satisfactory progress is determined by the Secretary; and
					(B)in the case of a
			 postsecondary student, consistent with section 484(c) of the
			 Higher Education Act of 1965;
					(2)committed to
			 remaining drug-free; and
				(3)attending classes
			 on a regular basis so as not to interfere with the normal course of studies,
			 except for excused absence for vacation, illness, military service, or such
			 other reason deemed good cause by the eligible institution or the
			 Secretary.
				303.Agreements with
			 eligible institutionsFor the
			 purposes of this title, the Secretary is authorized to enter into agreements
			 with eligible institutions in which any student receiving a scholarship award
			 under this title has enrolled or has been accepted for enrollment. Each such
			 agreement shall provide—
				(1)that the
			 institution shall cooperate with the Secretary in carrying out this title,
			 including the provision of information necessary for a student to satisfy the
			 requirements in
			 section 302;
				(2)that the
			 institution shall conduct a periodic review to determine whether students
			 enrolled at the institution and receiving a scholarship award under this title
			 continue to be eligible to receive such scholarship award, and shall notify the
			 Secretary of the results of such reviews; and
				(3)for control and
			 accounting procedures as may be necessary to assure proper disbursement and
			 accounting of funds paid to the institution under
			 section 301(e).
				304.Treatment of
			 scholarships for purposes of financial aidNotwithstanding any other provision of law,
			 a scholarship award received under this title shall not be taken into account
			 in determining the need or eligibility of a person for student financial
			 assistance, or the amount of such assistance, under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001 et seq.).
			305.DefinitionsIn this title:
				(1)Deceased or
			 disabled officerThe term deceased or disabled
			 officer means a public safety officer with respect to whom the Bureau of
			 Justice Assistance has determined, in accordance with section 1201 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796) and under regulations issued pursuant to part
			 L of such Act, that such public safety officer—
					(A)has died as the
			 direct and proximate result of a personal injury sustained in the line of duty;
			 or
					(B)has become permanently and totally disabled
			 as the direct result of a catastrophic injury sustained in the line of
			 duty.
					(2)Dependent
			 childThe term dependent child means a child of a
			 deceased or disabled officer, including a stepchild or an adopted child,
			 who—
					(A)is living with or receiving regular support
			 contributions from such deceased or disabled officer—
						(i)at
			 the time of the officer’s death; or
						(ii)at the time of the officer’s totally and
			 permanently disabling injury; and
						(B)at the start of
			 the academic year for which a scholarship award is received, is 25 years of age
			 or under.
					(3)Eligible
			 applicantThe term eligible applicant means a person
			 residing in a State who is any of the following:
					(A)A public safety officer described in
			 paragraph (1)(B).
					(B)An eligible spouse of a deceased or
			 disabled officer.
					(C)A dependent child of a deceased or disabled
			 officer.
					(4)Eligible
			 institutionThe term eligible institution means any
			 public or private kindergarten, elementary school, or secondary school as
			 defined in section 7801 of the Elementary and Secondary Education Act of 1965,
			 or any institution of higher education, as defined in section 102 of the
			 Higher Education Act of 1965,
			 that—
					(A)is located in a
			 State; and
					(B)complies with the
			 antidiscrimination provisions of section 601 of the
			 Civil Rights Act of 1964 and does
			 not discriminate on the basis of race.
					(5)Eligible
			 spouseThe term
			 eligible spouse means an individual who is the legally married
			 husband or wife of a deceased or disabled officer—
					(A)in the case of a
			 deceased officer, at the time of the officer’s death; or
					(B)in the case of a disabled officer, at the
			 time of the officer’s totally and permanently disabling injury, and at the time
			 of the determination of eligibility for a scholarship award under this
			 title.
					(6)Public safety
			 officerThe term public safety officer has the
			 meaning given such term in section 1217 of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796d–6), as added by section 104 of this
			 Act.
				(7)SecretaryThe
			 term Secretary means the Secretary of Education.
				(8)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
			 the United States.
				IVMiscellaneous
			 provisions
			401.Compensation in
			 case of deathSection
			 8133(b)(1) of title 5, United States Code, is amended by striking or
			 remarries before reaching age 55.
			402.Benefits
			 definition conforming amendmentSection 1204 of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b) is amended by striking As used in this
			 part— and inserting Except as otherwise expressly provided, as
			 used in this part—
			
